                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


MUTUAL OF WAUSAU INSURANCE
COMPANY, as subrogee of DAVID
REPINSKI,

                             Plaintiff,                           OPINION AND ORDER

       v.                                                               19-cv-078-wmc

MVP GROUP INTERNATIONAL, INC.,
PARTYLITE WORLDWIDE, LLC, and
MIDWEST-CBK, LLC,

                             Defendants.


       In this civil action, plaintiff Mutual of Wausau Insurance Company, as subrogee of

David Repinski, asserts negligence and strict liability claims against defendants MVP

Group International Inc., Partylite Worldwide, LLC, and Midwest-CBK, LLC, based on a

fire caused by a nightlight designed, manufactured and distributed by defendants. (2d Am.

Compl. (dkt. #3).) Plaintiff alleges that this court may exercise its diversity jurisdiction

pursuant to 28 U.S.C. § 1332(a). (Id. at ¶ 1.) Because the allegations in the complaint

are insufficient to determine if this is so, plaintiff will be given an opportunity to file an

amended complaint containing the necessary factual allegations to establish diversity

jurisdiction.



                                          OPINION

       “Federal courts are courts of limited jurisdiction.” Int’l Union of Operating Eng’r, Local

150, AFL-CIO v. Ward, 563 F.3d 276, 280 (7th Cir. 2009) (citation omitted). Unless a


                                               1
complaint alleges complete diversity of citizenship among the parties and an amount in

controversy exceeding $75,000, or raises a federal question, the case must be dismissed for

want of jurisdiction. Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802 (7th

Cir. 2009). Because jurisdiction is limited, federal courts “have an independent obligation

to determine whether subject-matter jurisdiction exists, even when no party challenges it.”

Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010). Further, the party seeking to invoke federal

jurisdiction bears the burden of establishing that jurisdiction is present. Smart, 562 F.3d

at 802-03.

       Here, plaintiff contends that diversity jurisdiction exists because (1) the amount in

controversy exceeds $75,000 and (2) the parties are diverse. (2d Compl. (dkt. #3) ¶ 3.)

For the latter to be true, however, there must be complete diversity, meaning plaintiff cannot

be a citizen of the same state as any defendant. Smart, 562 F.3d at 803. Unfortunately,

plaintiff’s allegations as to the two LLC defendants prevent this court from determining its

citizenship.

       “The citizenship of an LLC is the citizenship of each of its members,” yet plaintiff

has not alleged the citizenship of the members of defendants PartyLite Worldwide, LLC,

and defendant Midwest-CBK, LLC, making it impossible to determine whether complete

diversity exists here. Camico Mut. Ins. Co. v. Citizens Bank, 474 F.3d 989, 992 (7th Cir.

2007). Instead, plaintiff alleges that these two defendants are “corporations” and provides

their respective states of incorporation and principal places of business. (2d Am. Compl.

(dkt. #3) ¶¶ 7-8.) As the Seventh Circuit has instructed, however, this information is




                                              2
wholly irrelevant in deciding the citizenship of a limited liability company. Hukic v. Aurora

Loan Serv., 588 F.3d 420, 429 (7th Cir. 2009).

       Before dismissing this action for lack of subject matter jurisdiction, plaintiff will be

given leave to file within 14 days an amended complaint that establishes subject matter

jurisdiction by alleging the names and citizenship of each member of the LLC defendants.

In alleging an LLC’s citizenship, plaintiff should be aware that if the member or members

of the LLCs are themselves a limited liability company, partnership, or other similar entity,

then the citizenship of those members and partners must also be alleged as well. See

Meyerson v. Harrah’s E. Chi. Casino, 299 F.3d 616, 617 (7th Cir. 2002) (“[T]he citizenship

of unincorporated associations must be traced through however many layers of partners or

members there may be.”).



                                          ORDER

       IT IS ORDERED that:

       1) plaintiff shall have until March 19, 2019, to file and serve a third amended
          complaint containing good faith allegations sufficient to establish complete
          diversity of citizenship for purposes of determining subject matter jurisdiction
          under 28 U.S.C. § 1332; and

       2) failure to amend timely shall result in prompt dismissal of this matter for lack of
          subject matter jurisdiction.

       Entered this 5th day of March, 2019.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge


                                              3
